     Case: 1:17-cv-02148-DAP Doc #: 73 Filed: 06/22/20 1 of 1. PageID #: 3696




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

 ANTHONY NOVAK,                                   )    CASE NO. 1:17-cv-2148
                                                  )
                Plaintiff,                        )
                                                  )    JUDGE DAN AARON POLSTER
        v.                                        )
                                                  )
 THE CITY OF PARMA, et al.,                       )    MINUTES OF TELECONFERENCE
                                                  )
                Defendants.                       )


       On June 22, 2020, the Court held a teleconference attended by Plaintiff’s counsel Jessica

Smith Savoie and Subodh Chandra; Defendants’ counsel D. John Travis, Steven D. Strang, and

Tim Dobeck; and Movants’ counsel Michael J. Stewart.

       The Court discussed Movant’s Motion to Quash Deposition Subpoena, Doc #: 68. The

Court determined that what Parma officers told Timothy McGinty is highly relevant to Plaintiff’s

case. Accordingly, the deposition of Mr. McGinty will proceed, but its scope is limited to what

Parma officers did and did not tell Mr. McGinty. The deposition should take no longer than one

hour and should occur on a mutually convenient date. Accordingly, Movant’s Motion, Doc #: 68,

is DENIED.

       The Court also discussed the status of the case and recommended that the parties make a

serous effort towards settlement.



       IT IS SO ORDERED.
                                                      /s/Dan Aaron Polster June 22, 2020
                                                      DAN AARON POLSTER
                                                      UNITED STATES DISTRICT COURT
